Citation Nr: 0824408	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-43 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for residuals of a 
gunshot wound to the left knee, currently rated as 20 percent 
disabling.  


FINDINGS OF FACT

In a written statement received in April 2008, the veteran 
withdrew his appeal for an increased rating for residuals of 
a gunshot wound to the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to an increased rating for residuals of 
a gunshot wound to the left knee have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the 
appellant without his express written consent. 38 C.F.R. § 
20.204(c) (2007).

In February 2005, the veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to an 
increased rating for residuals of a gunshot wound to the left 
knee as identified in the October 2005 supplemental statement 
of the case.  Following certification of his appeal to the 
Board, the veteran submitted a written statement, received in 
April 2008, indicating that he was withdrawing the appeal 
regarding his left knee.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeal as 
to this issue satisfies the requirements for the withdrawal 
of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 
(1993). 

As the appellant has withdrawn his appeal,  there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue.  The Board, therefore, 
has no jurisdiction to review the veteran's claim for an 
increased rating for residuals of a gunshot wound to the left 
knee and must dismiss the issue.§§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2007).  


ORDER

The claim for a rating in excess of 20 percent for residuals 
of a gunshot wound to the left knee is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


